Citation Nr: 0124505	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the appeal from rating decisions as to the issue 
of entitlement to a compensable rating for left ear hearing 
loss was timely perfected.

2.  Whether the appeal from a rating decision as to the issue 
of entitlement to a compensable rating for otitis media was 
timely perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to service connection for maxillary sinusitis, left ear 
hearing loss, and otitis media with tinnitus.  The veteran 
was notified of that determination by correspondence dated 
March 27, 1998.

In October 1999 the RO granted entitlement to a separate 10 
percent disability rating for tinnitus.  The veteran was 
notified by correspondence dated November 23, 1999, but has 
expressed no disagreement from that determination.

In February 2001 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran made statements in a VA Form 
9 received by the RO in June 1999 which are construed as a 
request to withdrawn his appeal of the issue of entitlement 
to a compensable rating for maxillary sinusitis.  As the 
Board finds the appeal as to this issue has been withdrawn, 
additional review of this matter is not warranted.  See 
38 C.F.R. § 20.204 (2001).

On May 14, 2001, the Board notified the veteran and his 
service representative that the issue of timeliness of appeal 
had been raised in regard to his claim for increased 
disability ratings for left ear hearing loss and otitis 
media.  It was noted, in essence, that the case would be held 
in abeyance for 60 days to allow the veteran to present 
evidence or to request a personal hearing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  VA's General Counsel has held 
that the Board has the authority to adjudicate or address in 
the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal, but that the claimant 
should be afforded appropriate procedural protections to 
assure adequate notice and an opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99.  

On July 12, 2001, the veteran requested an extension of time 
to submit evidence in support of his appeal.  In 
correspondence dated August 1, 2001, the Board granted a 60 
day extension from that date.

The Board notes that no additional correspondence has been 
received from the veteran.  Therefore, the Board finds the 
issues listed on the title page of this decision have been 
appropriately developed.

The Board also notes that the veteran raised the issue of 
entitlement to an earlier effective date for the award of 
entitlement to a separate 10 percent disability rating for 
tinnitus at his personal hearing in February 2001.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The veteran was notified of a September 10, 1997, 
determination by the RO which granted entitlement to service 
connection for left ear hearing loss and otitis media with 
tinnitus in correspondence dated March 27, 1998.

4.  The veteran was notified of a May 8, 1998, determination 
by the RO which denied entitlement to a compensable rating 
for left ear hearing loss in correspondence dated May 12, 
1998.

5.  In September 1998 the veteran submitted his notice of 
disagreement from the September 10, 1997, rating decision.

6.  The RO issued a statement of the case on April 1, 1999, 
and notified the veteran that additional action was required 
to continue his appeal.

7.  On June 25, 1999, the RO received a VA Form 9, Appeal to 
the Board of Veterans' Appeals, from the veteran.


CONCLUSIONS OF LAW

1.  A substantive appeal from rating decisions as to the 
issue of entitlement to a compensable rating for left ear 
hearing loss was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).

2.  A substantive appeal from the September 10, 1997, rating 
decision as to the issue of entitlement to a compensable 
rating for otitis media was not timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1999 statement of the case and the May 2001 Board 
correspondence adequately notified the veteran of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes the veteran was granted 
a 60 day extension of time to submit evidence in support of 
his appeal but that no subsequent correspondence was received 
from the veteran.  There is no indication that additional 
records exist pertinent to the veteran's claim.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In a September 10, 1997, rating decision the RO, inter alia, 
granted entitlement to service connection for left ear 
hearing loss, assigned a 0 percent disability rating, and 
otitis media with tinnitus, assigned a 0 percent disability 
rating.  The veteran was notified by correspondence dated 
March 27, 1998.  

A May 8, 1998, determination by the RO denied entitlement to 
a compensable rating for left ear hearing loss.  The veteran 
was notified by correspondence dated May 12, 1998.

In September 1998 the veteran submitted his notice of 
disagreement from the September 10, 1997, rating decision.

On April 1, 1999, the RO issued a statement of the case and 
notified the veteran that additional action was required to 
continue his appeal.

On June 25, 1999, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals, from the veteran.

Analysis

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20. 201, 
20.302(a) (2001).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (2001).  

In computing the time limit for filing a written document the 
first day of the specified period will be excluded and the 
last day included but where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2001).

In this case, the Board finds that no other correspondence 
was received subsequent to the April 1, 1999, statement of 
the case and prior to the VA Form 9 received by the RO on 
June 25, 1999.  The Board also finds the VA Form 9 was not 
timely to perfect an appeal as to the issues of for increased 
disability ratings for left ear hearing loss and otitis 
media.  

The Board notes that the time limit to perfect an appeal from 
the September 10, 1997, rating decision expired on March 29, 
1999, the workday following a weekend day, that the time 
limit to perfect an appeal from the May 8, 1998, rating 
decision as to the denial of entitlement to a compensable 
rating for left ear hearing loss expired on May 12, 1999, and 
that the time limit to perfect an appeal from the April 1, 
1999, statement of the case expired on June 1, 1999, the 
workday following the Memorial Day holiday that year.  As the 
veteran did not submit a timely substantive appeal, the Board 
does not have jurisdiction to adjudicate his claims and, 
therefore, his appeal must be dismissed.  See 38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2001); VAOPGCPREC 9-
99.



ORDER

The appeal for entitlement to a compensable rating for left 
ear hearing loss is dismissed.

The appeal for entitlement to a compensable rating for otitis 
media is dismissed.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

